Exhibit 10.3
 
AMENDMENT NO. 1 TO LOAN AGREEMENT AND PROMISSORY NOTE
 
This Amendment No. 1 to Loan Agreement and Promissory Note (“Amendment”) dated
as of November 16, 2012, is between POLY SHIELD TECHNOLOGIES, INC. (“Borrower”),
a corporation incorporated in the State of Delaware (formerly known as GlobeTrac
Inc.) and ACAMAR INVESTMENTS, INC. (“Lender”), a corporation incorporated in the
State of Washington.
 
RECITALS
 

 
A. 
Borrower and Lender entered into a certain Loan Agreement dated as of April19,
2012 (“Loan Agreement”).

 

 
B. 
Borrower and Lender entered into a certain Promissory Note dated as of April19,
2012, for the principal sum of Two Hundred and Sixty Thousand Dollars
(US$260,000.00).

 

 
C.
At the time Borrower entered into the Loan Agreement, it was named GlobeTrac
Inc.  As of July 11, 2012, GlobeTrac Inc. changed its name to Poly Shield
Technologies, Inc.

 

 
D.
Borrower and Lender wish to extend the due date for all outstanding principal,
interest and sums due under the Loan Documents to April 19, 2013.

 

 
E. 
Borrower wishes to borrow from Lender an additional sum of Twenty FiveThousand
Dollars (US$25,000.00).

 


AGREEMENT
 
1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the meaning given to them in the Loan Agreement.

 
2.
Amendments.

 
2.1          Each reference to GlobeTrac Inc. in the Loan Documents, including
but not limited to those listed below, is hereby replaced with Poly Shield
Technologies, Inc.:
 
(a)           Promissory Note, dated as of April 19, 2012, by GlobeTrac Inc.
 
(b)           Security Agreement, dated as of April 19, 2012, by GlobeTrac Inc.
 
2.2          Section 1 of the Loan Agreement is hereby renamed “First Loan.”
 
2.3          A new facility, 1A, is hereby inserted after Section 1 in the Loan
Agreement as follows:


 
 

--------------------------------------------------------------------------------

 
 
1A.          SECOND LOAN
 
1A.1           Loan Amount.
 
Subject to the terms set forth below, the Lender agrees to provide a term loan
to the Borrower in the amount of Twenty Five Thousand Dollars ($25,000) (the
“Second Loan”).
 
1A.2           Availability Period.
 
Subject to the terms set forth below, the Loan is available in one disbursement
from the Lender on the date of this Loan Agreement.
 
1A.3           Repayment Terms.
 
(a)           The Borrower will pay interest and principal in accordance with
the Note until payment in full of any outstanding principal
 
(b)           The Loan and all accrued interest and other amounts due under this
Loan Agreement and the Loan Documents must be repaid in full no later than April
19, 2013.
 
(c)           The unpaid principal balance will bear interest at rate of 3.5%
per month, compounded monthly. All accrued interest will be due December 19,
2012 with monthly payments of all accrued interest to be made on the same day of
each month thereafter.
 
(d)           Subject to Section 1A.3 (e), The Borrower may prepay the Loan in
full or in part at any time. The prepayment will be applied first against fees,
expenses and indemnities due hereunder; secondly, against interest due on
amounts in default, if any; thirdly, against interest due; and thereafter
against principal.
 
(e)           The Loan cannot be repaid until the Lender has received interest
or a substitute payment of not less than one months’ interest.
 
2.4          Section 2 of the Promissory Note by Poly Shield (formerly known as
GlobeTrac Inc.), dated as of April 19, 2012, for the principal sum of Two
Hundred and Sixty Thousand Dollars (US$260,000.00), is hereby amended as
follows:
 
PAYMENTS.  Any advance will be conclusively presumed to have been made to or for
the benefit of the Borrower when made in accordance with the Loan
Agreement.  The Borrower promises to pay principal and interest on the principal
balance hereof as set forth in the Loan Agreement.  ALL OUTSTANDING PRINCIPAL,
INTEREST, AND SUMS DUE UNDER THIS NOTE WILL BE DUE AND PAYABLE ON APRIL 19,
2013.


 
 

--------------------------------------------------------------------------------

 
 
3.             CONDITIONS
 
Before the Lender is required to extend any credit to the Borrower under this
Amendment, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Lender, including any items
specifically listed below, and each condition listed below must be satisfied.
 
3.1           Authorizations and Good Standing.
 
Evidence that the execution, delivery and performance by the Borrower of this
Amendment, the Amendment Loan Documents, and any instrument or agreement
required under this Amendment have been duly authorized, and a certificate of
good standing from each jurisdiction in which Borrower is required to qualify to
conduct its business.
 
3.2           Amendment Loan Documents.
 
The Lender will have received fully executed originals of the following:
 
(a)           this Amendment;
 
(b)           Poly Shield Technologies Inc. Resolutions;
 
(c)           Promissory Note by Poly Shield Technologies Inc., dated as of
November 16, 2012; and
 
(d)           all other Loan Documents as may be reasonably required by the
Lender.
 
3.3           Payment of Fees.
 
Payment of all fees and other amounts due and owing to the Lender, including
without limitation payment of all accrued and unpaid expenses incurred by the
Lender.
 
3.4           Economic and Financial Conditions.
 
Economic conditions have not deteriorated to the point that advancing funds to
the Borrower is not prudent, in Lender’s sole discretion.  There shall have been
no material adverse change, as determined by Lender, in the financial condition
or business of Borrower hereunder, nor any material decline, as determined by
Lender, in the market value of any Collateral required hereunder or a
substantial or material portion of the assets of Borrower.
 
 
 

--------------------------------------------------------------------------------

 


3.5           Transaction.
 
The final terms and conditions of each aspect of the transaction shall be
satisfactory to Lender.  All conditions precedent to the consummation of each
aspect of the transaction shall have been satisfied or, with the prior written
approval of the Lender, waived, none of which shall be been altered, amended or
otherwise changed or supplemented or any condition therein waived without the
prior written consent of the Lender.
 
3.6           Disbursements.
 
Upon satisfaction of all of the foregoing conditions, the Borrower may receive
the Loan.
 
4.             REPRESENTATIONS AND WARRANTIES
 
When the Borrower signs this Amendment, and until the Lender is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
4.1           Formation.
 
The Borrower is duly formed, in good standing, and existing under the laws of
the State of Delaware.
 
4.2           Authorization.
 
This Amendment and any instrument or agreement required hereunder are within the
Borrower’s powers, have been duly authorized, and do not conflict with any of
its organizational papers.
 
4.3           Enforceable Agreement.
 
Each Amendment Loan Document is a legal, valid and binding agreement of the
Borrower, enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.
 
4.4           Good Standing.
 
In each jurisdiction in which the Borrower does business, it is properly
licensed, in good standing, and, where required, in compliance with fictitious
name statutes.  Such jurisdictions are as follows:  the State of Delaware and
the Province of British Columbia.
 
4.5           No Conflicts.
 
No Loan Document conflicts with any law, agreement, or obligation by which the
Borrower is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
4.6           Financial Information.
 
All financial and other information that has been or will be supplied to the
Lender is sufficiently complete to give the Lender accurate knowledge of the
Borrower’s financial condition, including all material contingent
liabilities.  Since the date of the most recent financial statement provided to
the Lender, there has been no material adverse change in the business condition
(financial or otherwise), operations, properties or prospects of the Borrower
with the exception of the change of Borrower’s name and this Amendment.
 
4.7           Lawsuits.
 
There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would impair the Borrower’s financial condition or
ability to repay the Loan, except as have been disclosed in writing to the
Lender.
 
4.8           Collateral.
 
All Collateral required in this Loan Agreement is owned by the Borrower free of
any title defects or any liens or interests of others, except those which have
been approved by the Lender in writing.
 
4.9           Other Obligations.
 
The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the
Lender.
 
4.10           Tax Matters.
 
The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Lender.
 
4.11           No Event of Default.
 
There is no event which is, or with notice or lapse of time or both would be, an
Event of Default under this Amendment.
 
4.12           Location of Borrower.
 
The place of business of the Borrower (or, if the Borrower has more than one
place of business, its chief executive office) is located at the address listed
on the signature page of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.13           Governmental Authorization.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any governmental authority (including, without limitation,
any nation, state or other political subdivision thereof, any central bank, and
any entity exercising executive, legislative, judicial, regulatory or
administrative functions, and any corporation or other entity owned or
controlled by any of the foregoing) is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, the Borrower
of the Loan Agreement or any other instrument or agreement required hereunder.
 
5.             PAYMENT SCHEDULE
 
Borrower acknowledges and confirms that the payment schedule, attached as
Exhibit A to this Amendment, is true and correct as of November 15, 2012.
 
6.             EFFECT OF AMENDMENT
 
Except as provided in this Amendment, all of the terms and conditions of the
Loan Agreement and Loan Documents shall remain in full force and effect.
 
7.             COUNTERPARTS
 
This Amendment may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of this Amendment (or of any agreement or document required by this Amendment)
by telecopy or other electronic imaging means shall be as effective as delivery
of a manually executed counterpart of this Amendment; provided, however, that
the telecopy or other electronic image shall be promptly followed by delivery of
an original if required by Lender.
 
STATUTE OF FRAUDS DISCLOSURE.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
 


[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 



BORROWER:     LENDER:                 POLY SHIELD TECHNOLOGIES INC.    
ACAMAR INVESTMENTS, INC.                               Per:
/s/ Mitchell R. Miller
    Per:
/s/ Bernie Van Maren
   
Mitchell R. Miller – Chief Executive Officer and President
     
Bernie Van Maren – Secretary
               
Address where notices to the Borrower are to be sent:
Poly Shield Technologies Inc.
c/o Da Costa Management Corp.
789 Pender Street West, Suite #810
Vancouver, BC Canada, V6C 1H2
     
Address where notices to the Lender are to be sent:
Acamar Investments, Inc.
45793 Luckakuck Way, Suite 202
Chilliwack, British Columbia
CANADA  V2R 5S3

 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
   
Poly Shield Technologies Inc.
Loan from Acamar Investment
November 15, 2012
                 
Terms:
                                 
Loan amount
$260,000
             
Interest Rate
3.50%
 
per month
         
Effective Rate
51.1%
 
per year
         
Due date
19-Oct-12
 
Extended  6 months - Maturity now April 19, 2012
 
Minimum interest payment
 $      26,000
                               

 

  Poly Shield Technologies calculation
Description
Date
 Days
Advances
Principal
Interet Expense Accrued
Interest Expense Applied
 Payments
Principal & Interest
                 
Advance
19-Apr-12
 
 $  20,000.00
 $  20,000.00
     
     20,000.00
Advance
19-Apr-12
      -
   230,000.00
   250,000.00
     
   250,000.00
Holmes Weddle Invoice
20-Apr-12
        1
      6,311.50
   256,311.50
         291.67
   
   256,311.50
Advance - Globetrac
20-Apr-12
      -
      3,688.50
   260,000.00
     
   260,000.00
 
19-May-12
      29
 
   260,000.00
       8,796.67
      9,088.33
 
   269,088.33
Interest Payment
18-Jun-12
      30
 
   260,000.00
       9,114.28
 
   (18,506.43)
   250,581.90
 
19-Jun-12
        1
 
   260,000.00
         292.35
      9,406.63
 
   259,988.53
Interest Payment
16-Jul-12
      27
 
   260,000.00
       8,189.64
 
    (9,100.00)
   250,888.53
 
19-Jul-12
        3
 
   260,000.00
         878.11
      9,067.75
 
   259,956.28
 
19-Aug-12
      31
 
   260,000.00
       9,098.47
      9,098.47
               -
   269,054.75
Interest Payment
31-Aug-12
      12
 
   260,000.00
       3,645.26
 
    (9,100.00)
   259,954.75
 
19-Sep-12
      19
 
   260,000.00
       5,576.45
      9,221.71
               -
   269,176.46
Interest Payment
2-Oct-12
      13
 
   260,000.00
       4,082.51
 
    (9,100.00)
   260,076.46
interest Payment
18-Oct-12
      16
 
   260,000.00
       4,854.76
 
    (9,318.96)
   250,757.50
 
19-Oct-12
        1
 
   260,000.00
         292.55
      9,229.82
 
   259,987.32
 
15-Nov-12
      27
 
   260,000.00
       7,925.42
      7,925.42
 
   267,912.74
                                   
Balance at November 15, 2012
     
 $260,000.00
 $  63,038.13
 $ 63,038.13
   (55,125.39)
 $267,912.74
                 

 
Interest is calculated on the principal and interest outstanding at the 19th of
the month less any payments made since the 19th of the month.
                                   
November 15, 2012
  Principal
 
 $260,000.00
         
November 15, 2012
  Interest
 
      7,912.74
         
November 15, 2012
  Total
 
 $267,912.74
                                             
I agree that the above loan balance is correct
                                                 
/s/ John da Costa
               
Authorized Signatory
               
Poly Shield Technologies Inc.
               

 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 

Principal Amount: US$25,000.00   Dated: November 16, 2012

 
                                                    
1.           PROMISE TO PAY. FOR VALUE RECEIVED, POLY SHIELD TECHNOLOGIES INC.,
a Delaware corporation (the “Borrower”) promises to pay, in lawful money of the
United States of America, to the order of ACAMAR INVESTMENTS, INC., a Washington
corporation (the “Lender”), the principal sum of Twenty Five Thousand Dollars
(US$25,000.00), together with the Interest Rate (as hereinafter defined) on each
advance from the date it is disbursed until the date it is repaid, payable at
the rates and in the manner provided below. The Borrower and the Lender are
parties to a certain Loan Agreement dated April 19, 2012, and as amended by
Amendment No. 1 to Loan Agreement and Promissory Note dated as of November 16,
2012 (the “Loan Agreement”). All capitalized terms in this Note will have the
same meaning as set forth in the Loan Agreement unless otherwise defined herein
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).
 
2.           PAYMENTS. Any advance will be conclusively presumed to have been
made to or for the benefit of the Borrower when made in accordance with the Loan
Agreement. The Borrower promises to pay principal and interest on the principal
balance hereof as set forth in the Loan Agreement. ALL OUTSTANDING PRINCIPAL,
INTEREST, AND SUMS DUE UNDER THIS NOTE WILL BE DUE AND PAYABLE ON APRIL 19, 2013
(“Maturity Date”).
 
3.           INTEREST RATE. The payment and accumulation of interest shall be
governed by the Loan Agreement.
 
4.           APPLICATION OF PAYMENTS. Payments made hereunder will be applied
first against fees, expenses and indemnities due hereunder; secondly, against
interest due on amounts in default, if any; thirdly, against interest due; and
thereafter against principal.
 
5.           DEFAULT. The Borrower will be in default if any of the following
happens: (a) the Borrower fails to make any payment when due; (b) the Borrower
breaks any promise the Borrower has made to the Lender; or (c) an “Event of
Default” occurs under the Loan Agreement.
 
6.           LENDER’S RIGHTS. The Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due upon
default, without notice, and then the Borrower will pay that amount. The Lender
has all other rights available under the Loan Agreement and under applicable
law. The Lender may hire or pay someone else to help collect this Note and/or
any judgment resulting therefrom if the Borrower does not pay. The Borrower also
will pay Lender the amount incurred for collection on this Note. This includes,
subject to any limits under applicable law, the Lender’s attorneys’ fees and the
Lender’s legal expenses whether or not there is a lawsuit, including attorneys’
fees, legal and collection expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction) and appeals. If
not prohibited by applicable law, the Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
PROMISSORY NOTE - Page 1
 
 

--------------------------------------------------------------------------------

 
 
7.           LATE CHARGE. If payment is 30 days or more past due, the Borrower
will be charged a late charge of 4% of the delinquent payment as per the terms
of the Loan Agreement.
 
8.           PREPAYMENT FEE. The Borrower may prepay the Loan in full at any
time prior to the Maturity Date, but the Lender is entitled to not less than one
months’ interest on the Note amount. Therefore, if the interest already paid at
that time is less than one months’ interest, Borrower will pay a prepayment fee
in an amount equal to one months’ interest less the amount of interest already
paid at the time of prepayment.
 
9.           GENERAL PROVISIONS. The Lender may delay or forego enforcing any of
its rights or remedies under this Note without losing them. The Borrower and any
other person who signs, guarantees or endorses this Note, to the extent allowed
by law, waive presentment, demand for payment, protest and notice of dishonor.
 
10.         GOVERNING LAW. This Note will be governed by and construed in
accordance with the laws of the State of Washington, subject to any such rights
and remedies that may be available to the Lender under federal law.
 
STATUTE OF FRAUDS DISCLOSURE.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
 



BORROWER:                  
POLY SHIELD TECHNOLOGIES INC.
                                     
/s/ Mitchell R. Miller
   
 
 
By: Mitchell R. Miller
   
 
 
Its: Chief Executive Officer and President
   
 
 

 
 
 
PROMISSORY NOTE - Page 2
 
 

--------------------------------------------------------------------------------

 